Exhibit 10.1

 

[g13501ks01i001.jpg]

 

December 17, 2014

 

Dear Mike,

 

It is my pleasure to extend you an offer of full time employment with Willdan
Group, Inc. as Senior Vice President out of the Anaheim and Azusa offices. This
position reports directly to Tom Brisbin, President/ Chief Executive Officer of
Willdan Group, Inc.

 

This offer is subject to verification of references and completion of background
check.

 

Your starting salary will be $10,386.40 per bi-weekly pay period, which is
$270,000.00 on an annualized basis. This equates to an hourly rate of $129.83
that is used for client billing and benefit calculations. You will accrue Paid
Time Off (PTO) at a rate of 20 days per year.

 

The offer includes a comprehensive benefits program for you and your eligible
dependants, as highlighted in the attached summary. These benefits may change
from time to time in accordance with Company policy.  Your health insurance will
be effective on your start date.

 

If you accept this offer, subject to formal approval of the Compensation
Committee of Willdan Group, Inc., you shall be granted an option to purchase
100,000 shares of common stock of Willdan Group, Inc. (“Common Stock”) at an
exercise price per share equal to the closing price of a share of the Common
Stock on the later of your start date or approval of the Compensation Committee
of Willdan Group, Inc., which date shall be the “Date of the Grant” (the
“Option”). The Option is intended to qualify as an “incentive stock option”
within the meaning of Section 422 of the Internal Revenue Code of 1986, as
amended (the “Code”), to the maximum extent possible within the limitations of
the Code.  The Option will vest in substantially equal annual installments 
over  the  three-year  period  following  the  Date  of  Grant. The  vesting 
of  each installment of the Option will occur only if you remain continuously
employed with Willdan Group, Inc. through the respective vesting dates.  The
maximum term of the Option is ten (10) years from the Date of Grant of the
Option, subject to earlier termination upon the termination of your employment
with Willdan Group, Inc., a change in control of Willdan Group, Inc. defined in
the stock incentive plan or Willdan Group, Inc., and similar events.  The Option
shall be granted under the Willdan Group, Inc. 2008 Performance Incentive Plan
as may be amended from time to time, a copy of which has been provided to you
with this offer, and is subject to such further terms and conditions as set
forth in a written stock option agreement to be entered into by you and Willdan
Group, Inc., to evidence the Option (the “Option Agreement”).  Such Option
Agreement shall be in substantially the form attached hereto as Exhibit A.

 

Your employment will be at will.  Either you or the Company may terminate this
employment relationship at any time, for any reason, with or without cause.  No
one has the authority to change this except by a written agreement signed by you
and the president of the Company.  This at will agreement will be in effect
throughout your employment with the Company.  No promises or representations to
induce you to accept employment with the Company other than those stated in this
letter have been made to you.

 

[g13501ks01i002.jpg]

 

--------------------------------------------------------------------------------


 

Federal legislation requires us to ask all new hires for documents to establish
identity and work eligibility.  Please bring appropriate documentation on your
first day of employment.  A list of acceptable documents is enclosed.

 

We hope that you decide to join the team here at Willdan Group, Inc.  If you are
willing to accept employment on these terms, please sign below and send the
original back to me.  Unless revoked earlier, this offer will remain open
through January 5, 2015.

 

Sincerely,

 

 

 

 

 

/s/ Thomas Brisbin

 

Thomas Brisbin

 

President

 

Chief Executive Officer

 

 

THIS OFFER OF EMPLOYMENT IS ACCEPTED:

 

/s/ Mike Bieber

 

December 17, 2014

(Signature)

 

(Date)

 

 

cc:

Human Resources

 

 

Enc.:

Benefit Summary Brochure

 

Lists of Acceptable Documents

 

Exhibit A

 

--------------------------------------------------------------------------------